         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 1 of 19




                           FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

EXPRESS MOBILE, INC.,                           §
            Plaintiff,                          §
                                                §                  6-20-CV-00805-ADA
v.                                              §
                                                §
ATLASSIAN CORP. PLC,                            §
ATLASSIAN, INC.,                                §
             Defendants.                        §

          ORDER DENYING DEFENDANT’S MOTION TO TRANSFER VENUE

        Before the Court is Defendants Atlassian Corp. PLC and Atlassian, Inc.’s (collectively,

Atlassian) Motion to Transfer Venue to the Northern District of California. ECF No. 36. Express

Mobile filed its Response on April 21, 2021. ECF No. 45. Atlassian filed its Reply on April 28,

2021. ECF No. 47. For the reasons set forth below, the Court DENIES Defendant’s Motion.

                                      I. BACKGROUND

        Express Mobile filed this lawsuit on January 12, 2021, alleging infringement of its U.S.

Patent Nos. 6,546,397; 9,063,755; 9,471,287; and 9,928,044 (collectively, the “Patents-in-Suit”).

Pl.’s Am. Compl., ECF No. 26 at ¶¶ 26, 39, 49, 69, 85, 98, 121, 137, 152, 177, 193, 208. Express

Mobile contends that Atlassian “manufactured, used, offered for sale, or sold browser-based

website building tools that infringed” Express Mobile’s patents. See id. Express Mobile names

Confluence, Trello, and JIRA (collectively, the “Accused Products”) as the tools infringing its

patents. See id at ¶ 11.

        Atlassian filed the instant Motion on February 26, 2021, moving that the Court transfer

this case to the Northern District of California (“NDCA”). Def.’s Mot. at 1. Atlassian has offices

in eleven countries, but its principal offices are in San Francisco, California, and Sydney,

Australia. See Defs.’ Mot. at 1. Express Mobile is a Delaware corporation with “a place of

business” in Novato, California (within the NDCA). See Pl.’s Am. Compl. at ¶ 3.



                                                1
         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 2 of 19




                                     II. LEGAL STANDARD

       Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses, a district court

may transfer any civil action to any other district or division where it might have been brought or

to any district or division to which all parties have consented. Section 1404(a) places discretion

in the district court to consider the convenience and fairness of motions to transfer on a case-by-

case basis. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29, 108 S. Ct. 2239, 101 L. Ed. 2d 22

(1988). The burden to prove by good cause that a case should be transferred for convenience

falls squarely on the moving party. In re Volkswagen of Am., Inc., 545 F.3d 304, 314 (5th Cir.

2008) (“Volkswagen II”) (“When viewed in the context of § 1404(a), to show good cause means

that a moving party, in order to support its claim for a transfer, must . . . clearly demonstrate that

a transfer is ‘[f]or the convenience of parties and witnesses, in the interest of justice.’”) (quoting

28 U.S.C. § 1404(a)); In re Vistaprint Ltd., 628 F.3d 1342, 1346 (Fed. Cir. 2010).

       As a threshold matter under § 1404(a), a court must determine “whether the judicial

district to which transfer is sought would have been a district in which the claim could have been

filed.” In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004) (“Volkswagen I”). If this

requirement is met, “[t]he determination of ‘convenience’ turns on a number of public and

private interest factors, none of which can be said to be of dispositive weight.” Action Indus.,

Inc. v. U.S. Fid. & Guar. Co., 358 F.3d 337, 340 (5th Cir. 2004).

       The private factors a court considers are: “(1) the relative ease of access to sources of

proof; (2) the availability of compulsory process to secure the attendance of witnesses; (3) the

cost of attendance for willing witnesses; and (4) all other practical problems that make trial of a

case easy, expeditious and inexpensive.” Volkswagen I, 371 F.3d at 203 (citing Piper Aircraft

Co. v. Reyno, 454 U.S. 235, 241 n.6, 102 S. Ct. 252, 70 L. Ed. 2d 419 (1981)). The public factors




                                                  2
         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 3 of 19




include: “(1) the administrative difficulties flowing from court congestion; (2) the local interest

in having localized interests decided at home; (3) the familiarity of the forum with the law that

will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws of the

application of foreign law.” Id.

       Courts evaluate these factors based on the situation that existed at the time of filing the

lawsuit, rather than relying on hindsight knowledge of the defendant’s forum preference.

Hoffman v. Blaski, 363 U.S. 335, 343, 80 S. Ct. 1084, 4 L. Ed. 2d 1254 (1960); EcoFactor, Inc.

v. Google LLC, No. 6-20-CV-00075-ADA, 2021 WL 1535413, at *1 (W.D. Tex. Apr. 16, 2021).

Additionally, the weight the Court gives to each of these factors will necessarily vary from case

to case. Burbank Int’l Ltd. v. Gulf Consol. Int’l Inc., 441 F. Supp. 819, 821 (N.D. Tex. 1977).

       While a plaintiff’s choice of venue is not itself a factor in the venue transfer analysis,

VLSI Tech. LLC v. Intel Corp., No. 6:19-CV-00254-ADA, 2019 WL 8013949, at *2 (W.D. Tex.

Oct. 7, 2019), a plaintiff’s selection of venue is entitled to deference. Vasquez v. El Paso II

Enterprises, LLC, 912 F. Supp. 2d 445, 447 (W.D. Tex. 2012). “The burden that a movant must

carry is not that the alternative venue is more convenient, but that it is clearly more convenient.”

USC IP P’ship, L.P. v. Facebook, Inc., No. 6-20-CV-00555-ADA, 2021 WL 860007, at *1

(W.D. Tex. Mar. 8, 2021) (citing Volkswagen II, 545 F.3d at 314 n.10 (5th Cir. 2008)). The

burden on the moving party “reflects the appropriate deference to which the plaintiff’s choice of

venue is entitled.” Id. at 315. “If, when added together, the relevant private and public interest

factors are in equilibrium, or even if they do not clearly lean in favor of the transferee venue, the

motion must be denied.” SITO Mobile R&D IP v. Hulu, LLC, No. 6-20-CV-00472-ADA, 2021

WL 1166772, at *3 (W.D. Tex. Mar. 24, 2021).




                                                 3
         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 4 of 19




                                         III. ANALYSIS

       The threshold determination under Section 1404(a) is whether this case could initially

have been brought in the destination venue—the Northern District of California. In actions for

patent infringement, venue is proper “where the defendant resides” or “has committed acts of

infringement and has a regular and established place of business.” 28 U.S.C. § 1400(b). Because

Atlassian has an established place of business in the NDCA, this action could have originated

there. Def.’s Mot. at 8. Express Mobile does not dispute this conclusion. See generally, Pl.’s

Resp. Thus, the Court will proceed with its analysis of the private and public interest factors.

A. The Private Interest Factors Slightly Favor Transferring to the Northern District of
California.

i. The Relative Ease of Access to Sources of Proof Factor Favors Transfer

       “In considering the relative ease of access to proof, a court looks to where documentary

evidence, such as documents and physical evidence, is stored.” Fintiv, Inc. v. Apple Inc., No.

6:18-CV-00372-ADA, 2019 WL 4743678, at *2 (W.D. Tex. Sept. 13, 2019). This factor is about

the relative ease of access, not the absolute ease of access. In re Radmax, Ltd., 720 F.3d 285, 288

(5th Cir. 2013) (emphases in original). “In patent infringement cases, the bulk of the relevant

evidence usually comes from the accused infringer. Consequently, the place where the

defendant’s documents are kept weighs in favor of transfer to that location.” In re Apple Inc.,

979 F.3d 1332, 1340 (Fed. Cir. 2020) (citing In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed.

Cir. 2009)). Additionally, courts “look to the location where the allegedly infringing products

were researched, designed, developed and tested.” XY, LLC v. Trans Ova Genetics, LC, No. W-

16-CA-00447-RP, 2017 WL 5505340, at *13 (W.D. Tex. Apr. 5, 2017).

       The Court will begin by cautioning against conflating witnesses as sources of proof with

documents as sources of proof. Witnesses are not sources of proof to be examined under this



                                                 4
         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 5 of 19




factor. See In re Apple Inc., 979 F.3d at 1339; see also Volkswagen II, 545 F.3d at 315. To the

extent parties advanced these arguments, the Court will properly address them within the

remaining factors pertaining to witnesses.

       In its Motion, Atlassian argues that the “vast majority” of relevant documents are either

in the NDCA or in locations “from which travel to the NDCA is significantly more convenient,

like Australia.” Defs.’ Mot. at 8–9. Regarding the “master versions” documentation concerning

all the Accused Products and their marketing, Atlassian states that those are stored using

Amazon Web Services servers. Id. at 3–5. Atlassian contends that AWS has servers in the San

Francisco Bay Area but not in this District. Id. Atlassian further notes that Express Mobile’s

documents are more likely to exist in the NDCA because Express Mobile is located within the

NDCA. Id. at 9. Also, its most recent CEO and one of the named inventors of the Patents-in-

Suit, Mr. Steven Rempell, resides in the NDCA. Id.

       In Response, Express Mobile focuses on what it believes is the most crucial evidence to

their case—source code. Pl.’s Resp. at 3. Express Mobile contends that Atlassian conceded that

the location of the source code for all of the Accused Products is stored in Oregon and Virginia.

Id. Express Mobile further argues that Atlassian’s documents are not clearly located in the

NDCA. Id. It references responses to interrogatories where Atlassian lists locations across the

country and the globe of possible locations for Atlassian’s revenue and accounting

documentation. See id. at 3–4 (listing Washington, Arizona, Illinois, Massachusetts, Virginia,

Oregon, California, Ireland, England, Netherlands, and Germany). As to the marketing

documents stored on Atlassian’s internal Confluence server, Express Mobile argues that the

server is “serviced by cloud computing farms in Oregon and California.” Id. at 4.




                                                5
         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 6 of 19




       Express Mobile also asserts that Atlassian’s “vagueness” regarding the location of its

documents “is fatal to its claims.” Id. Express Mobile claims that Atlassian has not clearly shown

that its documents are closer to the NDCA than the WDTX. See Id. at 5. Express Mobile argues

that only the preferred forum and the transferee forum are relevant under this factor, even if they

are close to the sources of proof. Id. As to the location of its documents, Express Mobile argues

those are irrelevant because the issue under this factor is the location of the Defendants’

documents. Id.

       In Reply, Atlassian notes that servers in Santa Clara, California (located within the

NDCA) are used as backups to “some of the relevant source code.” See Defs.’ Reply at 5.

Servers in the NDCA also host two of the three Accused Products. Id. Further, Atlassian’s

“internal Confluence instance” hosts “a number of other relevant documents” and is “partly”

served from the NDCA. Id. Lastly, Atlassian argues it was never “deliberate[ly] vague[]” as

Express Mobile contends. Id. Atlassian identified multiple locations of servers because “‘given

the use of cloud-based storage, documents may be located on multiple servers.’” Id. (quoting

Uniloc 2017 LLC v. Apple Inc., No. 6-19-CV-00532-ADA, 2020 WL 3415880, at *9 (W.D. Tex.

June 22, 2020)).

       Looking first at the location of Atlassian’s master documents, Atlassian skirts the edge

without definitively addressing the location of those documents. Atlassian informs the Court that

its documents are stored on AWS servers. Defs.’ Mot. at 3–5. Atlassian goes further and says

that AWS “has servers” in the NDCA. Id. at 3. However, Atlassian wants the Court to infer from

those facts that the AWS servers containing its documents are in the NDCA. Vague assertions

such as the one proffered by Atlassian do not provide the Court with enough substance to

properly weigh the contribution of those documents in this analysis. See USC IP P’ship, 2021




                                                6
         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 7 of 19




WL 860007, at *3. As to the location of the relevant source code, the Court is informed that the

code, in part or whole, is stored on servers in Oregon, Virginia, and the NDCA. See Pl.’s Resp. at

3; Defs.’ Reply at 5. Further, servers in the NDCA also host two of the three Accused Products.

Defs.’ Reply at 5.

       Regarding the location of Express Mobile’s documents, this Court has noted the focus

must remain on the location of the defendant’s documents because the alleged infringer “will

likely have the bulk [relevant documents].” Hammond Dev. Int'l, Inc. v. Amazon.com, Inc., No.

6:19-CV-00355-ADA, 2020 WL 6136783, at *3 (W.D. Tex. Mar. 30, 2020)). Therefore, the

location of Express Mobile’s documents bears no weight in this analysis.

       Because Atlassian has identified that the Accused Products and at least portions of source

code are on servers located in the NDCA, the Court finds that this factor slightly favors transfer.

ii. The Availability of Compulsory Process to Secure the Attendance of Witnesses is Neutral

       Under this factor, courts consider “the availability of compulsory process to secure the

attendance of witnesses, particularly non-party witnesses whose attendance may need to be

secured by a court order.” Solas OLED Ltd. v. Apple Inc., No. 6:19-CV-00537-ADA, 2020 WL

3440956, at *5 (W.D. Tex. June 23, 2020); Fintiv, Inc., 2019 WL 4743678, at *5; Volkswagen II,

545 F.3d at 316. This factor “weigh[s] heavily in favor of transfer when more third-party

witnesses reside within the transferee venue than reside in the transferor venue.” In re Apple,

Inc., 581 F. App’x 886, 889 (Fed. Cir. 2014). A court may subpoena a witness to attend trial only

“within 100 miles of where the person resides, is employed, or regularly transacts business in

person,” or “within the state where the person resides, is employed, or regularly transacts

business in person, if the person . . . is commanded to attend a trial and would not incur

substantial expense.” Fed. R. Civ. P. 45(c)(1)(A), (B)(ii); Gemalto S.A. v. CPI Card Grp. Inc.,




                                                 7
         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 8 of 19




No. CV A-15-CA-0910-LY, 2015 WL 10818740, at *4 (W.D. Tex. Dec. 16, 2015). As party

witnesses almost invariably attend trial willingly, “[w]hen no party has alleged or shown any

witness’s unwillingness, a court should not attach much weight to the compulsory process

factor.” CloudofChange, LLC v. NCR Corp., No. 6-19-CV-00513 (W.D. Tex. Mar. 17, 2020)

(citation omitted).

       Atlassian argues in its Motion that because the twelve California-based witnesses it

names are outside of the Court’s subpoena power, this factor should weigh for transfer. Defs.’

Mot. at 10. Atlassian believes that it is highly likely that “third-party witnesses will be relevant,

some of whom may be unwilling to testify in this case.” Id. For example, Atlassian names prior

art witnesses, former officers, directors, attorneys, and employees of Express Mobile, some of

which were subpoenaed in other cases. Id. Atlassian is not aware of any third-party witnesses in

the WDTX. Id.

       In Response, Express Mobile argues that Atlassian only speculated about their “witness’s

potential unwillingness to testify.” Pl.’s Resp. at 6. Express Mobile identifies that at most

Atlassian has alleged subpoenas were issued in past litigation on two potential third-party

witnesses in the NDCA. Id. However, Express Mobile asserts that simply because subpoenas

were served in a previous case does not prove a party’s unwillingness to testify. Id. As to the

prior-art witnesses, Express Mobile claims Atlassian did not explain their relevance.

       Atlassian rebuts Express Mobile’s argument regarding the need to identify witnesses as

unwilling by arguing it has no obligation to do so. Defs.’ Reply at 4. Atlassian argues that

whether it has “identified any of its nonparty witnesses as unwilling to testify does not factor into

the court’s analysis[.]” Id. (citing MG Bldg. Materials, Ltd v. Paychex, Inc., No. SA-10-CA-

0267-FB, 2011 WL 13324380, at *10 (W.D. Tex. Mar. 28, 2011)). Lastly, Atlassian argues that




                                                 8
          Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 9 of 19




Express Mobile has not contested the relevance of the named former Express Mobile witnesses

and notes that two of the witnesses have indicated they are unwilling to come to this District for

trial. See id.

        The Court first addresses the prior art witnesses that Atlassian names in its Motion at 7.

The Court has previously held regarding prior art witnesses because they are unlikely to testify at

trial, they do not weigh for or against transfer. Parus Holdings Inc. v. LG Elecs. Inc., No. 6:19-

CV-00432-ADA, 2020 WL 4905809, at *7 (W.D. Tex. Aug. 20, 2020). The Court finds the same

is appropriate in this case.

        It is well established in this Court that “[w]hen no party has alleged or shown any

witness’s unwillingness, a court should not attach much weight to the compulsory process

factor.” CloudofChange, LLC v. NCR Corp., No. 6:19-CV-00513, 2020 WL 6439178, at *4

(W.D. Tex. Mar. 17, 2020). As Judge Jordan has noted, “[o]nly witnesses potentially unwilling

to attend trial are considered under this factor. Identifying a pool of likely unwilling witnesses

has some probative value in determining convenience, although greater specificity as to the

identity of those witnesses creates greater probative value.” Texas v. Google LLC, No. 4:20-CV-

957-SDJ, 2021 WL 2043184, at *4 (E.D. Tex. May 20, 2021). While Atlassian names several

witnesses under this factor, the Court does not recognize a presumption of unwillingness for

these witnesses. See Defs.’ Mot. at 5–7.

        However, Atlassian has provided Declarations of two witnesses for which the Court must

consider if the compulsory process in the NDCA weighs in favor of transfer: Mr. Antony

Faustini and Mr. Arturo Crespo. Mr. Faustini provides consulting services with most of his

clients “being in the San Francisco Bay area.” Ex. 8 at 1 to Defs.’ Reply. He has limited his

travel due to the COVID-19 pandemic and has “no reason or desire to travel to Texas.” Id. As a




                                                9
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 10 of 19




result, “[he] would not be willing to travel voluntarily” to provide testimony. Id. His patent was

cited as prior art in this litigation. Id. For two reasons, the Court concludes Mr. Faustini’s weight

under this factor is negligible. First, he is named as a prior-art witness, and as the Court has

discussed, prior-art witnesses do not sway the outcome. Second, while he has noted an

unwillingness to come to Texas, he did not say he is unwilling to testify at all. See id. Because he

is willing to testify in the NDCA, the subpoena power of the NDCA will not be needed.

       Regarding Mr. Crespo, his work has been cited as prior art in this litigation. Ex. 9 at 1 to

Defs.’ Reply. He stated that he is unwilling to come to Texas to testify. Id. However, just as was

the case for Mr. Faustini, Mr. Crespo did not say he was unwilling to testify in California. See id.

Because both Mr. Faustini and Mr. Crespo are named as prior-art witnesses, neither have

testified that they would be unwilling to attend trial in California. Because no other witnesses

were properly raised, the Court finds this factor neutral.

iii. The Cost of Attendance for Willing Witnesses is Neutral

       “The convenience of witnesses is the single most important factor in the transfer

analysis.” Fintiv, Inc., 2019 WL 4743678, at *6. “Courts properly give more weight to the

convenience of non-party witnesses than to party witnesses.” Netlist, Inc. v. SK Hynix Am. Inc.,

2021 U.S. Dist. LEXIS 47242 at *19 (W.D. Tex. Feb. 2, 2021); see Moskowitz Fam. LLC. v.

Globus Med., Inc., No. 6:19-CV-00672-ADA, 2020 WL 4577710, at *4 (W.D. Tex. July 2,

2020). While not necessarily dispositive, the distance a witness must travel is relevant in this

analysis. Volkswagen II, 545 F.3d at 317 (noting that increased distance means increased

inconvenience); SITO Mobile R&D IP v. Hulu, LLC, No. 6-20-CV-00472-ADA, 2021 WL

1166772, at *6 (W.D. Tex. Mar. 24, 2021).




                                                 10
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 11 of 19




        “When the distance between an existing venue for trial of a matter and a proposed venue

under § 1404(a) is more than 100 miles, the factor of inconvenience to witnesses increases in

direct relationship to the additional distance to be traveled.” Volkswagen I, 371 F.3d at 204–05.

However, the inconvenience of foreign witnesses, who will have to travel a substantial distance

to be present in any U.S. court, is weighted less heavily than that of domestic witnesses. See In re

Genentech, Inc., 566 F.3d 1338, 1344 (Fed. Cir. 2009) (citing Neil Bros. v. World Wide Lines,

Inc., 425 F. Supp. 2d 325, 329 (E.D.N.Y. 2006) (traveling from the United Kingdom to New

York was only marginally more convenient than traveling to Tennessee)); Bionx Implants, Inc. v.

Biomet, Inc., 1999 U.S. Dist. LEXIS 8031 at 3 (traveling from Finland to Indiana was not a

greater inconvenience than traveling to New York)).

        The Court will also note, given typical time limits at trial, it will not be assumed that all

of the party and third-party witnesses listed in the briefing for this Motion will testify at trial. See

Fintiv, Inc., 2019 WL 4743678, at *6. Rather, in addition to the party’s experts, the Court

assumes that no more than a few party witnesses—and even fewer third-party witnesses, if any—

will testify live at trial. Id. Therefore, long lists of potential party and third-party witnesses will

not compel the outcome under this factor. Id.

        In its Motion, Atlassian asserts that key non-party and party witnesses reside in the

NDCA or in locations like Australia, from which travel to the NDCA is more convenient than

the WDTX. Defs.’ Mot. at 10–11. Regrading Express Mobile, Atlassian claims there are relevant

third-party witnesses in the NDCA and none in the WDTX. Id. at 11. As to its engineers that

reside in the NDCA, Atlassian asserts the NDCA is “vastly more convenient” for them to testify.

Id. As to these witnesses, Atlassian notes flight time to this venue would range from five to eight

hours. Id. Atlassian further notes the additional costs associated with travel to this District that




                                                  11
         Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 12 of 19




would not exist in the NDCA. Id. As to the witnesses in Australia, Atlassian acknowledges that

travel to either District is time-consuming, but Atlassian also argues the difference between the

two is substantial. Id. Atlassian notes it has employees in Austin; however, they do not possess

unique relevant knowledge about the Accused Products. Id. at 12. Lastly, Atlassian mentioned

travel concerns relating to the COVID-19 pandemic. Id. It notes that flights to and from Australia

are minimal and that Australia imposes extensive travel restrictions on those entering the

country. Id. at 13.

        In Response, Express Mobile notes that the Court has given the cost of travel very little

weight under this factor. See Pl.’s Resp. at 7. Thus, as to the witnesses in Australia, Express

Mobile argues the Court should give the convenience of these witnesses little weight because

there is no meaningful difference in travel from Australia to either District. Id. Express Mobile

also notes that most witnesses are in Australia or other locations across Europe and Asia. Id. As

such, Express Mobile argues there is no difference in convenience for these witnesses if this case

is transferred or not. Id. at 8.

        Express Mobile further argues that the employees Atlassian names in the NDCA cannot

offset the fact that there are potential witnesses in both forums. Id. at 9. Express Mobile notes

that Atlassian has identified “nearly 100” employees in Austin whose work relates to the

Accused Products. Id. “Included in that group are a senior engineer, lead designer, and senior

web developer for Jira, a software engineer for Confluence, and senior engineers and managers

for Trello.” Id. Because Atlassian describes the Austin employees’ knowledge regarding the

Accused Products as not “unique,” Express Mobile contends the employees in Austin contain

relevant knowledge shared with the other Atlassian employees in the NDCA. See id. Finally, as




                                               12
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 13 of 19




to the convenience of specific managers named by Atlassian, Express Mobile argues they were

“cherry-pick[ed]” to present the NDCA as a more convenient venue. Id.

       In Reply, Atlassian argues the employees in the WDTX are not relevant or that Express

Mobile has not shown they worked on the accused functionality. Defs.’ Reply at 2–3. Atlassian

further notes the Express Mobile does not contest the relevance of the employees named in the

NDCA. Id. at 2. As to the WDTX employees Express Mobile mentions by job title in its

Response at 9, Atlassian provides some further context and argues none are relevant. Id. at 3. Mr.

Robinson worked in design, not writing code for an unaccused product, and now works on data

visualization for Jira, rather than any accused functionality. Id. Mr. Harrison works on new-user

registration for Atlassian products and not the accused (or any other product-related)

functionality. Id. Mr. Pandey works on code to determine whether a user has the permissions to

perform a given action rather than any accused functionality. Id. And Mr. Busam has left

Atlassian. Id. Lastly, Atlassian argues Express Mobile “attempts to minimize” the inconvenience

imposed on the Australian witnesses by stating that the NDCA and the WDTX are similarly

inconvenient. Id. at 3.

       While the Fifth Circuit has recognized that it is more convenient for witnesses to testify

from their home district, see Volkswagen II, 545 F.3d at 317, it is also true that a party “cannot

simply ‘cherry-pick’ witnesses in order to present one venue as more convenient than another.”

CloudofChange, LLC, 2020 WL 6439178, at *4. Atlassian’s choice of adjective to describe the

knowledge possessed by its employees in Austin is intriguing. Atlassian does not argue that the

over one hundred named employees in Austin do not possess any relevant knowledge. See Defs.’

Mot. at 12. Instead, it claims the Austin employees do not possess any unique relevant

knowledge. Id. The Court concludes that Atlassian is conceding that the employees in the NDCA




                                               13
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 14 of 19




contain at least the same information as the employees it names in Austin. However, neither

party has addressed if the employees named in the NDCA contain more information regarding

the Accused Products than the employees in Austin. Thus, providing a list of employees with

information in the NDCA without showing those employees possess knowledge not available by

the employees in the WDTX will not weigh against transfer.

       Regarding the convenience of the many party witnesses in Australia, their weight in this

analysis is negligible for two reasons. First, it is well established that party witnesses are given

minimal weight in this analysis because their participation in litigation is almost always to their

benefit and compelling party witnesses is always available internally. See SITO Mobile R&D IP,

2021 WL 1166772, at *6; see also, e.g., Wsou Invs., LLC v. Microsoft Corp., No. 6:20-CV-

00454-ADA, 2021 WL 1298935, at *4 (W.D. Tex. Apr. 7, 2021). Second, the inconvenience of

traveling from Australia is negligible here because “the convenience of foreign corporations is

generally given little weight in the venue analysis because travel to any U.S. venue would

impose a similar degree of inconvenience.” GREE, Inc. v. Supercell Oy, No. 2:19-CV-00071-

JRG-RSP, 2019 WL 5596504, at *6 (E.D. Tex. Oct. 30, 2019); In re Genentech, Inc., 566 F.3d

1338, 1345 (Fed. Cir. 2009).

       Atlassian’s argument regarding the travel requirements in Australia is also unavailing.

The potential venue for this case is the NDCA, not Australia. The witnesses in Australia will still

have to travel outside the country whether or not this case is transferred to the NDCA. This Court

is cognizant of the realities this pandemic has brought around the world. To the extent any

parties have concerns regarding the COVID-19 pandemic, the Court permits persons to appear at

“hearing[s], deposition[s], mediation[s], or trial[s] . . . by teleconference, videoconference, or




                                                14
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 15 of 19




other method.” Standing Order Regarding Coronavirus (COVID-19) and Court Proceedings

(Mar. 12, 2020).

       After considering all the witnesses and their knowledge and expertise regarding the

Accused Products, the Court finds this factor is neutral.

iv. All Other Practical Problems That Make Trial of a Case Easy, Expeditious and Inexpensive
are Neutral

       When considering the fourth private interest factor, courts must consider “all other

practical problems that make trial of a case easy, expeditious and inexpensive.” Volkswagen II,

545 F.3d at 314. “Particularly, the existence of duplicative suits involving the same or similar

issues may create practical difficulties that will weigh heavily in favor or against transfer.”

PersonalWeb Technolgies, LLC v. NEC Corp. of Am., Inc., No. 6:11-CV-655, 2013 WL

9600333, at *5 (E.D. Tex. Mar. 21, 2013).

       Atlassian argues that because there are eleven related cases concerning the Patents-in-

Suit before Judge Seeborg in the NDCA, this factor strongly favors transfer because this case

“would likely” be assigned to him. See Defs.’ Mot. at 13. By now, Judge Seeborg has held

Markman hearings in at least two, perhaps even three of the cases. See id. at 14. However,

because of the infancy of this case, Atlassian believes it is ripe for transfer. See id. Atlassian also

notes the pending Motions to Transfer in the other related cases currently before the Court and

reasons if those Motions are granted, there would be no purpose in having this case in the

WDTX. See id.

       Express Mobile, in response, notes the four other cases pending over the same Patents-in-

Suit before this Court. Pl.’s Resp. At 10. By transferring the case, Express Mobile argues it

would “disrupt the economies achieved by keeping the cases moving on the same track.” Id.

Express Mobile further contends that relying on speculation regarding pending Motions to



                                                  15
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 16 of 19




Transfer is no sound way to resolve the instant Motion. See id. As to the cases before Judge

Seeborg, Express Mobile notes most of them were filed after this case was filed. Id. Accordingly,

Express Mobile argues those latter cases should not factor into the Court’s analysis. Id. In reply,

Atlassian recapitulates the number of relevant cases in the NDCA and the benefit or coordinating

transfer of this case with that District. See Defs.’ Reply at 5.

        The Court does acknowledge the cases over the same Patents-in-Suit currently in the

NDCA. However, five cases over those same patents are presently in this District. See Express

Mobile, Inc. v. Expedia Grp., Inc., No. 6:20-CV-00801-ADA; Express Mobile, Inc. v. eBay Inc.,

No. 6:20-CV-00802-ADA; Express Mobile, Inc. v. Facebook Inc., No. 6:20-CV-00803- ADA;

Express Mobile, Inc. v. Google LLC, No. 6:20-CV-00804-ADA. Transferring this case will not

alter that fact. Because this case is in its infancy, whether or not the Court grants this Motion, the

same substantive proceedings will be completed in either forum. The same holds for the

efficiency arguments regarding Judge Seeborg. While he has completed substantive proceedings

relating to the Patents-in-Suit, this Court will also have to undergo those same proceedings for

the Patents-in-Suit in this District. The Court, therefore, finds this factor neutral.

B. The Public Interest Factors Disfavor Transferring to the Northern District of California.

i. Administrative Difficulties Flowing from Court Congestion Heavily Disfavor Transfer

        Courts evaluating this factor consider the speed with which a case can come to trial and

be resolved. In re Genentech, Inc., 566 F.3d at 1347. In other words, “whether there is an

appreciable difference in docket congestion between the two forums.” ParkerVision, Inc. v. Intel

Corp., No. 6:20-CV-00108-ADA, 2021 WL 401989, at *6 (W.D. Tex. Jan. 26, 2021). Setting a

speedy trial date is not necessarily dispositive of this factor. See In re Apple Inc., 979 F.3d 1332,

1344 (Fed. Cir. 2020).




                                                  16
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 17 of 19




       In its Motion, Atlassian argues this factor at most slightly disfavors transfer because the

WDTX has a shorter median time-to-trial than the NDCA. Defs.’ Mot. at 15. However, because

this litigation is in such an early stage, Atlassian believes speculating on trial schedules bolsters

the reason to find this factor neutral. Id. Express Mobile responds by noting the exact difference

in the median time-to-trial, 20.4 months in the WDTX and 44.5 months in the NDCA. Pl.’s Resp.

at 11. It further notes that some of the Express Mobile cases in the NDCA have partially stayed

pending ex parte reexamination of two patents, which could take years. Id. In Reply, Atlassian

argues this factor is neutral, citing a relatively recent decision in which the Federal Circuit found

this factor neutral when comparing the WDTX with the NDCA. In re Apple Inc., 979 F.3d 1332,

1344 (Fed. Cir. 2020); Defs.’ Reply at 5.

       Regarding In re Apple Inc., the Court notes that the decision was based on pre-COVID-

19 pandemic data. See 979 F.3d at 1344–1345. However, more recent data shows that “for patent

cases since 2016, the average time to trial in NDCA was 34.1 months.” Demaray LLC v

Samsung Electronics Co., et al., No. 6-20-CV-636-ADA, ECF No. 115 at 11 (W.D. Tex. Jul. 1,

2021). By contrast, this Court’s Order Governing Proceedings—Patent Case (“OGP”)—sets

patent cases for trial fifty-two weeks after Markman hearings. Despite many cases pending

before this Court, the Court has been able to bring patent cases to trial approximately in

accordance with its guidance in the OGP. See, e.g., CloudofChange, LLC, 2020 WL 6439178,

No. 6-19-CV-00513 (W.D. Tex., filed Aug. 30, 2019) (20.3 months from case filing to

trial); VLSI Technology LLC v. Intel Corporation, No. 6-21-CV-00057 (W.D. Tex., filed Apr. 11,

2019) (22.4 months from case filing to trial); Freshub, Inc., et al. v. Amazon.Com Inc., et al., No.

6-21-CV-00511 (W.D. Tex., filed Jun. 24, 2019) (23.7 months from case filing to trial); ESW

Holdings, Inc. v. Roku, Inc. No. 6-19-CV-00044 (W.D. Tex., filed Feb. 8, 2019) (25.9 months




                                                 17
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 18 of 19




from case filing to trial). Therefore, the time to trial for patent cases in this Division is almost

twelve months shorter on average than in the NDCA.

       Further, the trial backlog in the NDCA caused by courthouse closures due to the COVID-

19 pandemic beginning in March 2020 would make the time to trial for patent cases, and all

cases in general, even longer. By contract, this Court conducted its first patent jury trial during

the COVID-19 pandemic in October 2020 and has since conducted at least seven jury trials, six

of which are patent jury trials. In the first half of 2021 alone, this Court has already completed

five patent jury trials in Waco. Taken these into consideration, the differences in average time to

trial in this Court and the NDCA could be much longer than twelve months. The Court,

therefore, finds this factor weighs heavily against transfer.

ii. Local Interest in Having Localized Interests Decided at Home is Neutral

       Under this factor, “[a] local interest is demonstrated by a relevant factual connection

between the events and the venue.” Word to Info, Inc. v. Facebook, Inc., No. 3:14-CV-4387-K,

2015 WL 13870507, at *4 (N.D. Tex. July 23, 2015). If the current forum and the proposed

transferee forum both have a strong localized interest, this factor is neutral. See, e.g., Broadband

iTV, Inc. v. DISH Network L.L.C., No. 6-19-CV-00716-ADA, 2021 WL 1566455, at *6 (W.D.

Tex. Apr. 20, 2021).

       Atlassian is headquartered in Australia and has offices around the world, including the

NDCA and the WDTX. Pl.’s Resp. at 11; Defs.’ Mot. at 15. It has “a number” of employees

within the NDCA, Defs.’ Mot. at 15, but has two offices in Austin, Pl.’s Resp. at 12. While

Confluence was developed in the NDCA and Australia, Trello was significantly developed in the

WDTX. Defs.’ Mot. at 15; see Pl.’s Resp. at 12. These facts, in concert, draw the Court to




                                                 18
        Case 6:20-cv-00805-ADA Document 67 Filed 08/02/21 Page 19 of 19




conclude that there is no localized interest in either forum such that would tilt the balance.

Accordingly, the Court finds this factor neutral.

iii. Familiarity of the Forum with the Law That will Govern the Case is Neutral

       Both parties agree this factor is neutral. Defs.’ Mot. at 15; Pl.’s Resp. at 12. The Court

agrees and finds this factor neutral.

iv. Avoidance of Unnecessary Problems of Conflict of Laws or in the Application of Foreign
Law is Neutral

       Both parties agree this factor is neutral. Defs.’ Mot. at 15; Pl.’s Resp. at 12. The Court

agrees and finds this factor neutral.

                                        IV. CONCLUSION

       After reviewing the record, arguments, and applicable law before it, the Court finds that

Atlassian has not met its burden in showing that the Western District of California is clearly

more convenient than this District. Therefore, the Court DENIES Defendants’ Motion to

Transfer Venue Under 28 U.S.C. § 1404(a).



SIGNED this 2nd day of August, 2021.




                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE




                                                19
